Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al (9,696,769). Hamilton teaches a computer enclosure (Fig. 1) comprising: a cabinet (20) defining a first chute (26); a cover plate (40) comprising a first hook structure (52) ; wherein the first hook structure cooperates with the first chute to cover the cover plate on the cabinet; wherein the cabinet defines a groove (see annotated figure below) in the first chute, the first hook structure comprises a locking portion (horizontal portion of 52), and the locking portion is used to engage with the groove.  Wherein the cabinet comprises an inclined plane (see annotated figure below) and a blocking portion (36), the inclined plane and the blocking portion together form the groove.  Wherein the first chute comprises a first sub chute (vertical portion of 26) and a second sub chute (horizontal portion of 26), the first sub chute communicates with the second sub chute, a width of the first sub chute is greater than a width of the second sub chute, and the cabinet forms the inclined plane and the blocking portion at the .  



    PNG
    media_image1.png
    774
    779
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Wilkens
February 18, 2022
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637